D. L. GREER, Judge of the Superior Court.
Defendant Harry D. Yazzie appeals from his conviction of the crime of assault with intent to commit rape, by a Maricopa County jury. Defendant and two others were charged in the Superior Court of Maricopa County of the crime of assault with intent to commit rape, in violation of Section 13-252, A.R.S. Defendant was represented by his own counsel during the trial of the action. On May 4, 1966, Defendant was adjudged guilty and imposition of sentence was suspended for a period of seven years. Appellant subsequently filed an affidavit alleging indigency and an attorney was appointed by the Court for him. Said attorney has filed in this Court an affidavit stating that he has deliberately and conscientiously searched the records of the proceedings of the trial court, and has carefully read the transcript of testimony and has been unable to find any grounds upon which an appeal can be prosecuted.
The facts essentially are that Defendant and two other males went “out on the town” in Phoenix on the night of December 22, 1965, taking with them three girls. Subsequently and during the early morning of December 23rd the three defendants assaulted one of the girls. The Appellant, so the testimony at the time of trial showed, choked one of the girls, who was the prosecuting witness in the Superior Court, on at least two occasions on said date. At the time of trial Defendant denied any assault against the prosecuting witness, but the jury apparently did not believe Defendant’s statement and returned a verdict of guilty.
This Court is required in a criminal appeal to review the entire record under A.R.S. 13-1715, subsec. B. We have carefully read the transcript of testimony of the trial, examined all evidence and the entire record on appeal. We find no error or violation of the Defendant’s rights, or any ground upon which an appeal can be prosecuted. State v. Burrell, 96 Ariz. 233, 393 P.2d 921 (1964); State v. Denmon, 3 Ariz.App. 217, 413 P.2d 276 (1966); State v. White, 2 Ariz.App. 455, 409 P.2d 739 (1966).
The judgment of the trial court is affirmed.
CAMERON, C. J., and STEVENS, J., concur.
Note: Judge FRANCIS J. DONOFRIO having requested that he be relieved from the consideration of this matter, Superior Court Judge D. L. GREER was called to sit in his stead and participate in the decision in this cause.